Filed 3/21/14 In re Michael C. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


In re MICHAEL C., a Person Coming Under
the Juvenile Court Law.


THE PEOPLE,                                                                             F067820

         Plaintiff and Respondent,                                       (Super. Ct. No. JW089271-02)

                   v.                                                                 OPINION
MICHAEL C.,

         Defendant and Appellant.


                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Peter A.
Warmerdam, Referee.
         Robert F. Kane, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.

                                                        -ooOoo-

*        Before Cornell, Acting P.J., Poochigian, J., and Franson, J.
       Following a contested jurisdiction hearing, the juvenile court found true
allegations set forth in a juvenile wardship petition that appellant, Michael C., committed
a violation of Penal Code section 69 (obstructing or resisting an executive officer by
means of threat or violence), a felony, and that in committing that offense, he violated
probation granted in a prior wardship proceeding. At the subsequent disposition hearing,
the court continued appellant on probation; declared the maximum term of confinement
to be three years eight months, less 173 days credit for time served; and ordered appellant
committed to the Crossroads Facility.
       Appellant’s appointed appellate counsel has filed an opening brief which
summarizes the pertinent facts, with citations to the record, raises no issues, and asks that
this court independently review the record. (People v. Wende (1979) 25 Cal.3d. 436.)
Appellant has not responded to this court’s invitation to submit additional briefing.
                                          FACTS
       Michael Williams is a “juvenile correctional officer.”1 At approximately 11:10
a.m. on July 6, 2013, while on duty at Camp Erwin Owen, he observed appellant, who
was sitting on his bunk, arguing with Officer Estrada. Because of recent “altercations,”
the facility was “at a heightened sense of security,” and Estrada instructed appellant
“many” times to sit with both feet on the floor. Appellant, however, had his feet on his
bunk and refused to comply.
       Williams, who was approximately five feet away from Estrada, instructed
appellant “to follow the directives of the officer.” In response, appellant “shouted that
[he] wasn’t talking to [Williams].” At that point, Williams approached appellant and
“told [him] to stand up and move to the television room.” Appellant responded that “[h]e


1      Except as otherwise indicated, our factual summary is taken from Williams’s
testimony.


                                              2
wasn’t going to do [Williams’s] directives.” Williams then told appellant to “get on the
floor,” and when appellant failed to do so, Williams “took control of [appellant’s] left
arm.” Appellant then rolled over onto his stomach, placed his right arm underneath his
chest, and “began shouting.” Williams directed appellant to “stop resisting” and to
present his right hand for handcuffing. Appellant failed to comply, at which point
Williams “took [appellant’s] left arm into a county-approved twist lock and escorted him
to the television room.” There, appellant escaped Williams’s grasp and “began to throw
wild punches” at the officer’s upper body. Williams attempted to “regain that twist
lock,” blocking appellant’s blows with his forearms, and telling appellant “to get on the
ground.” Appellant again failed to comply, at which point three other officers entered the
room and assisted Williams in getting appellant handcuffed and “secured.”
       Appellant testified that at approximately 11:00 a.m. on July 6, he was sitting on
his bunk, talking to another ward, when Estrada asked appellant what he and the other
ward were talking about.2 Appellant “tried to tell him,” but Estrada told him to “shut
up.” Shortly thereafter, Williams approached and told appellant to “shut up.” Appellant
responded, “excuse me, sir, I’m talking to Officer Estrada.”
       At that point, Williams told appellant to “get up”; appellant asked, “For what, sir”;
and Williams grabbed appellant’s arm and pushed him. Appellant then rolled onto his
stomach, and his arm became stuck “between [his] bunk and the top rail.” At that point,
Officer Ronald Rojas approached, directed appellant to move toward the middle of the
bunk, and, when appellant did so, Rojas pulled appellant’s arm out, causing appellant to
cry out in pain. Rojas then grabbed appellant by the collar, “yank[ed] [him] up,” and,
while twisting appellant’s arm, escorted him to the television room.


2      Except as otherwise indicated, the remainder of our factual summary is taken from
appellant’s testimony.


                                             3
       There, Rojas surprised appellant by attempting to “push [him] down.” Appellant
“got scared” and, acting out of “instinct,” put his hands up in front of his face and started
backing up toward the wall. At that point, Rojas grabbed appellant by the legs and
Williams “came and tackled [appellant] from [the] side.” Other officers then arrived and
held appellant down.
       Appellant never struck or attempted to strike Williams.
       Rojas testified, corroborating Williams’s testimony.
                       INDEPENDENT REVIEW OF RECORD
       Although the juvenile court, at the disposition hearing, awarded appellant 173
days of credit for time served, the July 31, 2103, “JURISDICTIONAL MINUTE
ORDER” states the court awarded appellant 208 days of credit. We will direct the
juvenile court to prepare an amended minute order correcting this clerical error. (Cf.
People v. Jones (2012) 54 Cal.4th 1, 89 [“When an abstract of judgment does not reflect
the actual sentence imposed in the trial judge’s verbal pronouncement, [reviewing] court
has the inherent power to correct such clerical error on appeal”].)
       Following independent review of the record, we have concluded that no other
reasonably arguable legal or factual issues exist.
                                      DISPOSITION
       The juvenile court is directed to prepare an amended jurisdictional minute order
indicating, in accordance with the court’s oral pronouncement at the jurisdiction hearing,
that appellant is credited with 173 days for time served, and to forward a certified copy of
the amended order to the appropriate authorities. In all other respects, the judgment is
affirmed.




                                              4